NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending.

Claim Interpretation
Claims 5, 6, 8 (multiple instances), and 12. Applicant utilizes the term “thereof” to make reference to a limitation but the term does not specifically refer to any particular limitation. While not deemed to be indefinite in light of the disclosure, Applicant might consider alternate lexicography in view of potential litigation issues.

Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 
Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is (present tense) actually required, not what could be (future tense) or what was (past tense) required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. Applicant might consider placing the infinitive verb phrases into the present tense which would require the potential limitations therein.
Note that “configured” followed by an infinitive verb phrase does not impart any requirement of the “capability”. The Examiner suggests removing the infinitive verb phrases and utilizing claim language such as, “…configured such that…”, in which case the “configured” language would revert to requiring the capability to perform the recitation.
Claim Objections
Claims 1-16 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 line 12 and claim 16 line 13, should be, “… the body [[(12)]] through said actuating…” Applicant previously removed all other reference indications from the claim language and this suggestion is merely consistent with that endeavor.
Claim 1 last line, there appears to be an extra space before the period.
Claim 1 line 7 and claim 16 line 8, “the passage cross-section” lacks proper antecedent basis. This antecedent basis issue is not deemed to rise to the level of a 35 USC 112 issue.
Claim 1 line 8 and claim 16 line 9, “the rotating shutter” lacks proper antecedent basis wherein previously “a rotating hollow shutter” was established. This antecedent basis issue is not deemed to rise to the level of a 35 USC 112 issue.
Claim 1 line 12 and claim 16 line 13, “said first opening” lacks proper antecedent basis wherein previously “at least one first eccentric opening” was established. This antecedent basis issue is not deemed to rise to the level of a 35 USC 112 issue.
Claim 1 line 13 and claim 16 line 14, “said second opening” lacks proper antecedent basis wherein previously “at least one mating second eccentric opening” was established. This antecedent basis issue is not deemed to rise to the level of a 35 USC 112 issue.
Claim 1 lines 13-14 and claim 16 lines 14-15, “the fluid passage cross-section” lacks proper antecedent basis. This antecedent basis issue is not deemed to rise to the level of a 35 USC 112 issue.
Claim 2 line 2 should be, “wherein said first opening is formed [[on]] in a bottom wall of said rotating shutter”. Openings require surrounding structure to form an opening.
Claim 8 line 6 has an extra space before the comma.
Claim 15 last line, there appears to be an extra space before the period.
Claims 3-7 and 9-14 are objected to based upon dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lines 5-6 and claim 16 lines 6-7, it is unclear what is “with respect to a rotation axis” in part due to the separation created by the commas. As best understood the rotating hollow shutter which is rotatively housed inside said body has a rotation axis.	
Claim 1 lines 12-14, claim 8 lines 12-13, and claim 16 lines 13-15, it is unclear how a relative rotation between openings can be “matched” by a variation of the fluid passage cross-section. As best understood in claim 1, the claim language should read such as, “…so that a rotation of said first opening with respect to said second opening [[is matched by a variation of the]] varies a fluid passage cross-section…”. Claims 8 and 16 have similar issues with similar potential fixes.
Claim 1 last line, claim 8 line 7 and claim 16 last line, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art could not determine what direction or directions are deemed to “substantially” coincide with the rotation axis of the shutter (claims 1 and 16); and what is deemed to be a “substantially” tubular shape (claim 8).
Claims 2, 8, 10, 11, 12 The term “bottom” is a relative term which renders the claim indefinite. The term “bottom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should either establish a relative means of orientation to give the term “bottom” meaning (for instance in the direction of gravity) or remove the term altogether since applicant’s invention appears to be operational regardless of orientation. Applicant might also consider lexicography such as “end face” or “end portion”.
Claim 8 lines 13 and 14, “the fluid passage cross-section” and “said fluid cross-section” lack proper antecedent basis.
Claim 16 preamble. It is unclear what Applicant is claiming in the preamble, there appears to be extraneous lexicography and as best understood the preamble should be, “A multiway hydraulic valve or diverter valve comprising: a valve body and a plurality of connecting openings; [[, the multiway hydraulic valve or diverter valve and comprising:]]…”
Claims 3-7, 9, 13-15 are rejected based upon dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-3, 6, 7, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pilolla et al. (US 4848403, herein after “Pilolla”).
Pilolla discloses:
1. (Currently Amended) A valve (figures 1-7) for (intended use) hydraulic control of fluid flow rate, the valve comprising: a body (17 and 30, integral via pin 70) provided with an inlet opening (16), an outlet opening (read at item 15 of 17) and an actuating opening (seen as that space occupied by 22, 68, and 24); a rotating hollow shutter (32, 68, and 24, all integral) rotatively (see at least column 3 lines 22-30) housed inside said body, with respect to a rotation axis, said rotating shutter being adapted (capability, nothing required, instantly present) to be (infinitive verb, instantly present) crossed by a fluid and to change the passage cross-section (see at least column 3 lines 6-21) inside the valve wherein the rotating shutter comprises at least one first eccentric opening (36, best seen in figure 6) rotatively cooperating with at least one mating second eccentric opening (34, best seen in figure 5) formed on an inner wall (30) of said body, wherein said rotating shutter is configured (capability, nothing required, instantly present) to be (infinitive verb, instantly present) manually actuatable (via 24, see also at least column 4 lines 11-31) inside the body through said actuating opening, so that a rotation of said first opening with respect to said second opening is matched by a variation (see at least column 4 lines 11-31) of the fluid passage cross-section in a direction substantially coinciding with the rotation axis of the shutter.  
2. (Currently Amended) The valve according to claim 1, wherein said first opening (36) is formed on a bottom wall (as depicted in figure 6) of said rotating shutter (32, 68, and 24, all integral), said rotating shutter rotatively facing against said inner wall (30) of the body.  
3. (Currently Amended) The valve according to claim 1, wherein said inner wall (30) is defined by a disk-shaped perforated (by openings 34) removable (note 30 is fastened to 17 via 70 and therefore removable) element housed inside the body.  
6. (Currently Amended) The valve according to claim 1, wherein said rotating shutter (32, 68, and 24, all integral) is provided with a scale (without further definition seen as 71 in figure 1) formed on an annular portion (24) of an outer surface thereof at the actuating opening (seen as that space occupied by 22, 68, and 24) of the body, in cooperation with a nick or reference (70) formed on the body.  
7. (Currently Amended) The valve according to claim 1, further comprising a first spacer (9, best seen in figure 2) housed in said body and having a substantially annular shape (as depicted), said spacer being adapted (capability, nothing required, instantly present) to close (infinitive verb, instantly present) the inlet opening in order to prevent (infinitive verb, instantly present) inner elements from being extracted from the body of the valve.  
16. (Currently Amended) A multiway hydraulic valve (figures 1-7) or diverter valve comprising: a valve body (10) and a plurality of connecting openings (16 and 18); a body (17 and 30, integral via pin 70) provided with an inlet opening (read at item 9 of 17), an outlet opening (read at item 15 of 17) and an actuating opening (seen as that space occupied by 22, 68, and 24); a rotating hollow shutter (32, 68, and 24, all integral) rotatively (see at least column 3 lines 22-30) housed inside said body, with respect to a rotation axis, said rotating shutter being adapted (capability, nothing required, instantly present) to be (infinitive verb, instantly present) crossed by a fluid and to change the passage cross-section (see at least column 3 lines 6-21) inside the valve wherein the rotating shutter comprises at least one first eccentric opening (36, best seen in figure 6) rotatively cooperating with at least one mating second eccentric opening (34, best seen in figure 5) formed on an inner wall (30) of said body, wherein said rotating shutter is configured (capability, nothing required, instantly present) to be (infinitive verb, instantly present) manually actuatable (via 24, see also at least column 4 lines 11-31) inside the body through said actuating opening, so that a rotation of said first opening with respect to said second opening is matched by a variation (see at least column 4 lines 11-31) of the fluid passage cross-section in a direction substantially coinciding with the rotation axis of the shutter.  
Note. The preamble of claim 16 appears to be drawn to Applicant’s alternate embodiment of figure 15, which utilizes a plurality of shutter valves to form a valve manifold. Further definition of the manifold components in the body of the claim may overcome Pilolla under 35 USC 102. However, further search and or consideration would be required for further obviousness. Alternatively, Applicant might consider amending claim 16 to substantially incorporate claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best understood, claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilolla et al. (US 4848403, herein after “Pilolla”) in view of Xinlu et al. (US 2009/0242051, herein after “Xinlu”).


    PNG
    media_image1.png
    296
    305
    media_image1.png
    Greyscale

	Pilolla discloses all of claim 3. Pilolla further discloses the inner wall 30 is secured to the outer body 17/19 via a locking pin 70 formed in a recess to prevent rotation via keying. However, Pilolla does not disclose wherein said inner wall is provided with at least one lobed portion mated to a corresponding recess formed inside the body, said at least one lobed portion being such to prevent the inner wall from rotating. 
 
    PNG
    media_image2.png
    207
    404
    media_image2.png
    Greyscale

Xinlu teaches (see at least paragraph [0025]) lobed portions on an inner wall having flow passages 42, wherein the lobed portions facilitate securement via keying of the inner wall to the main body 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize monolithically formed inserted into a recess as taught by Xinlu as a suitable functionally equivalent means to replace the pin (70, Pilolla) keying as disclosed by Pilolla for the purpose/motivation of preventing rotation of an inner wall to an outer body and/or to reduce the number of parts by eliminating the need for Pilolla’s separate keying pin 70.

As best understood, claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilolla et al. (US 4848403, herein after “Pilolla”) in view of Austin, Jr. et al. (US 5332194, herein after “Austin”).

    PNG
    media_image3.png
    333
    539
    media_image3.png
    Greyscale


Pilolla discloses all of claim 1. Pilolla further discloses a rotating shutter (32, 68, and 24, all integral) having an annular gripping portion 24 having a relatively smooth outer surface. Pilolla does not disclose the outer surface having a rough surface portion.

    PNG
    media_image4.png
    1197
    1200
    media_image4.png
    Greyscale

Austin teaches (see at least column 3 lines 21-36 and figure 1 item 50) a rotating shutter (22, 46, 48, and 50, all integral) having a rough outer surface (48/50, see specifically column 3 lines 34-36, “Operator portion 48 has a knurled, or corrugated, outer gripping surface 50 to permit manual rotation of sleeve 22 about body 26.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a rough outer gripping surface as taught by Austin in lieu of a smooth outer gripping surface as disclosed by Pilolla either as a functional equivalent known in the art or alternatively for the motivation/purpose of providing a gripping surface which has a rotational mechanical advantage in addition to the purely frictional rotational force of Pilolla, which more efficiently utilizes the rotational forces supplied by the operator’s hand.
 
Allowable Subject Matter
Claims 8-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…a floating shutter, slidingly housed inside the sleeve, having a substantially tubular shape, and having a bottom provided with at least one second through radial opening made on the lateral wall thereof, cooperating and being mated with said first radial opening, said floating shutter defining a first inner chamber and a second inner chamber, so that a rotation movement of said second radial opening of the floating shutter, with respect to said first radial opening of the sleeve, is matched by a variation of the fluid passage cross-section proportional to the axial slide of the floating shutter; wherein said fluid cross-section is configured to fluidically connect said annular chamber to the inlet opening of the valve through the first chamber; and wherein said second inner chamber is fluidically connected to the outlet opening by a passage made through the bottom wall and inner wall.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the newly cited references are rotary valves which substantially read on the independent claims. Some of the cited references such as US 5695169 and US 5076540 are rotary valves wherein the rotation is achieved via an actuator positioned on the longitudinal axis at the end of a stem, which has a substantially different form than what is depicted in Applicant’s drawings, however the cited references broadly read on at least Applicant’s independent claim 1. They have been added to the record to demonstrate how broad Applicant’s claims are. Other references such as US 11493136, US 2013/0138075, and US 7726338 are more closely related to Applicant’s disclosed invention wherein the rotation is achieved via rotation of an annular sleeve in a circumferential direction about the longitudinal axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753